Citation Nr: 0615448	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
postoperative right distal fibula fracture with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to April 1976 and from October 1980 to August 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  Although the RO reopened, and denied on de novo 
review, the claim seeking service connection for a left knee 
disability, the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the left knee 
claim accordingly.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice in a new and material 
evidence claim must include notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought. 

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Board points out that, In written correspondence received 
in May 1999, the veteran expressed his desire to "[d]rop" 
all pending issues on appeal (which included the issue 
currently on appeal).  In May 2003, the RO received the 
veteran's request to reopen the claim of service connection 
for a left knee disability.  A letter to the veteran in July 
2003 asked him to submit medical evidence of a current 
disability as well as medical evidence showing a connection 
between his left knee and right ankle disabilities.  The 
letter did not include an explanation that new and material 
evidence was required or of what would be considered new and 
material evidence sufficient to reopen the claim; instead, 
the claim was adjudicated on the merits.  

In light of the above, the case is REMANDED for the following 
action:

1. The RO must provide the veteran notice 
regarding the definitons of new and 
material evidence in accordance with Kent 
v. Nicholson, No. 04-181 (Vet. App. March 
31, 2006), and rating of left knee 
disorders and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After the veteran has had ample 
opportunity to respond (and the RO has 
completed any further action called for by 
his response), the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

